Fourth Court of Appeals
                                    San Antonio, Texas
                                         November 2, 2022

                                        No. 04-22-00493-CR

                                     Daniel Antonio CHAVEZ,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 22-1111-CR-C
                         Honorable William D. Old III, Judge Presiding


                                           ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant
to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues
to raise on appeal. Counsel certifies he has served copies of the brief and motion on appellant,
has informed appellant of his right to review the record and file his own brief, and has explained
to appellant the procedure for obtaining the record. See Nichols v. State, 954 S.W.2d 83, 85 (Tex.
App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San
Antonio 1996, no pet.).

        If appellant desires to file a pro se brief, he must do so within forty-five days from the
date of this order. See Bruns, 924 S.W.2d at 177 n.1. If appellant files a timely pro se brief, the
State may file a responsive brief no later than thirty days after appellant’s pro se brief is filed in
this court. Alternatively, if appellant does not file a timely pro se brief, the State may file a brief
in response to counsel’s brief no later than thirty days after the pro se brief is due.

        We further ORDER the motion to withdraw filed by appellant’s counsel to be HELD IN
ABEYANCE pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82
(1988); Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008). We further ORDER
the Clerk of this Court to serve a copy of this order on appellant, his counsel, the attorney for the
State, and the clerk of the trial court.
                                              _________________________________
                                              Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court